                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     TROY ALEXANDER RICHARDSON,                          CASE NO. 18-cv-04620-YGR
                                   6                   Plaintiff,                            ORDER REGARDING SCHEDULING AND
                                                                                             OUTSTANDING MOTIONS
                                   7             vs.
                                                                                             Dkt. No. 63
                                   8     CALIFORNIA DEPARTMENT OF
                                         CORRECTIONS AND REHABILITATION, ET
                                   9     AL.,

                                  10                   Defendants.

                                  11          On December 10, 2019, the Court heard argument regarding the various calculations for
                                  12   plaintiff’s release from custody.
Northern District of California
 United States District Court




                                  13          Still outstanding is defendant’s Motion to Dismiss the Third Amended Complaint which
                                  14   added twenty-five new defendants with few and conclusory factual allegations as to the basis for
                                  15   liability of the new defendants. (Dkt. Nos. 57, 63.) Plaintiff filed the TAC on the last date
                                  16   allowed by way of stipulation. (Dkt. Nos. 47, 49.) Since that time, and for the reasons stated on
                                  17   the record during conferences with the parties, the Court vacated the trial schedule in this action
                                  18   and allowed for discovery to proceed, especially with respect to the role, if any, of the newly
                                  19   added defendants.
                                  20          In light of the discovery conducted since the filing of the TAC and the remaining discovery
                                  21   and depositions to be conducted through at least December 19, 2019, the Court finds it advisable
                                  22   under Rule of Civil Procedure 1 to grant the motion to dismiss with leave to amend. The amended
                                  23   complaint shall: (i) identify each defendant and the specific action or actions each defendant
                                  24   took, or failed to take, that allegedly caused the deprivation of plaintiff's constitutional rights;
                                  25   and (ii) identify the injury resulting from each claim. Consistent with Rule 11, the amended
                                  26   complaint shall not include any defendant for whom there are no factual allegations to support a
                                  27   complaint. The amended complaint shall be filed by January 10, 2020.
                                  28          Responsive pleadings shall be filed no later than January 21, 2020. To the extent a
                                   1   motion is filed, the parties shall brief the motion on a standard 35-day schedule.

                                   2          Further, the Court is amenable to briefing on the issue of qualified immunity upon filing of

                                   3   the amended complaint. To the extent that such issue requires the filing of a motion for summary

                                   4   judgment, the Court’s pre-filing conference requirement and limit on the number of summary

                                   5   judgment motions are waived.

                                   6          This terminates Docket No. 63.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 12, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                   9                                                         UNITED STATES DISTRICT COURT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
